           Case 2:20-cv-00556-APG-NJK Document 21 Filed 08/11/21 Page 1 of 4




 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
 8   JAMES VINCENT BANKS,                                   Case No. 2:20-cv-00556-APG-NJK
 9           Plaintiff(s),                                                Order
10   v.                                                              [Docket No. 18]
11   JOSEPH LOMBARDO, et al.,
12           Defendant(s).
13          Pending before the Court is Defendant Gregory Bryan’s motion for more definite statement
14 or to strike. Docket No. 18. Plaintiff has not filed a response. The motion is properly resolved
15 without a hearing. See Local Rule 78-1. For the reasons discussed below, the motion is DENIED
16 in its entirety.
17 I.       MOTION FOR MORE DEFINITE STATEMENT
18          The pending motion primarily seeks issuance of an order requiring a more definite
19 statement. A motion for a more definite statement is made pursuant to Rule 12(e) of the Federal
20 Rules of Civil Procedure, which requires the filing of an amended pleading where the initial
21 pleading is “so vague or ambiguous that the party cannot reasonably prepare a response.” Hence,
22 the rule “is designed to strike at unintelligibility, rather than want of detail.” Woods v. Reno
23 Commodities, Inc., 600 F. Supp. 574, 580 (D. Nev. 1984).
24          Motions for a more definite statement are disfavored and rarely granted. Herd v. Cnty. of
25 San Bernadino, 311 F. Supp. 3d 117, 1162 (C.D. Cal. 2018). A motion for more definite statement
26 must be considered in light of the modest pleading standards required by the Federal Rule of Civil
27 Procedure. Id. Similarly, when analyzing the pleading of a pro se plaintiff, courts are particularly
28

                                                    1
           Case 2:20-cv-00556-APG-NJK Document 21 Filed 08/11/21 Page 2 of 4




 1 mindful that such filings must be construed in a liberal manner. See, e.g., Beckner v. El Cajon
 2 Police Dept., 2007 WL 2873406, at *2 (S.D. Cal. Sept. 28, 2007).
 3          Although a defendant may not be prohibited from filing a motion for more definite
 4 statement following issuance of an order screening a pro se prisoner’s complaint, see Harris v.
 5 Ford, 32 F. Supp. 2d 1109, 1111 (D. Alaska 1999) (dicta), a court’s ability at the screening phase
 6 to discern sufficient allegations for the plaintiff to state a claim would generally indicate that the
 7 complaint is not so unintelligible that a responsive pleading cannot be filed, see, e.g., Sherman v.
 8 Aguilar, 2011 WL 832263, at *2 (S.D. Cal. Mar. 3, 2011) (noting that the “Court was not at all
 9 confused” by the complaint as evidenced by the issuance of an extensive screening order providing
10 notice to the defendants as to the claims against them); Pamer v. Schwarzenegger, 2010 WL
11 785851, at *2 (E.D. Cal. Mar. 4, 2010) (finding the complaint sufficiently understandable to
12 survive a motion for more definite statement because, “[a]s the court previously determined [in the
13 screening order], Plaintiff’s complaint raises issues relating to his medical care, failure to protect,
14 and retaliation. While Plaintiff’s claims may not be eloquently stated, they are sufficiently set
15 forth as to be understandable”).
16          In this case, United States District Judge Andrew P. Gordon issued an extensive screening
17 order providing detailed discussion as to the allegations made against Defendant Bryan. See, e.g.,
18 Docket No. 5 at 16-17.1 Having reviewed the complaint for purposes of the instant motion, the
19 Court also finds here that Plaintiff’s allegations are not so unintelligible that a more definite
20 statement is warranted.
21 II.      MOTION TO STRIKE
22          Defendant Bryan’s motion makes passing references to “alternative” relief in the form of
23 striking allegations made in the complaint. See, e.g., Docket No. 18 at 1. The precise nature of
24 this request is unclear. At some points in the motion, it appears that Defendant Bryan is simply
25 seeking an instruction to Plaintiff that failure to comply with an order granting a motion for more
26
27          1
            Since that screening order was issued, another defendant prepared and filed an answer to
   the complaint. Docket No. 14; but see Docket No. 18 at 2 (motion for more definite statement
28 arguing that Plaintiff’s allegations make it impracticable for “any possible defendant responding”).

                                                      2
          Case 2:20-cv-00556-APG-NJK Document 21 Filed 08/11/21 Page 3 of 4




 1 definite statement may result in striking. See Docket No. 18 at 6 (“Banks should be required to
 2 file a more definite statement, or, if he is not inclined, [the Court should] strike the allegations
 3 against Dr. Bryan”); see also Fed. R. Civ. P. 12(e).2 This request is moot given that the Court is
 4 denying the motion for more definite statement.
 5         At other points in the motion, Defendant Bryan appears to seek to strike portions of the
 6 complaint pursuant to Rule 12(f) of the Federal Rules of Civil Procedure as being redundant,
 7 immaterial, or impertinent. See Docket No. 18 at 4-5, 6. “Modern litigation is too protracted and
 8 expensive for the litigants and the court to expend time and effort pruning or polishing the
 9 pleadings.” 5C Charles Alan Wright & Arthur R. Miller, FEDERAL PRACTICE AND PROCEDURE §
10 1382, at p. 458 (2020 Supp.). As such, the federal case reporters abound with pronouncements
11 that motions to strike are highly disfavored, e.g., Petrie v. Elec. Game Card, Inc., 761 F.3d 959,
12 965 (9th Cir. 2014), are rarely granted, e.g., Stanbury Law Firm v. I.R.S., 221 F.3d 1059, 1063 (8th
13 Cir. 2000) (per curiam), and are commonly viewed as “time-wasters,” e.g., Gaines v. AT&T
14 Mobility Servs., LLC, 424 F. Supp. 3d 1004, 1014 (S.D. Cal. 2019).
15         Although the motion addresses some of the applicable standards for a motion to strike
16 under Rule 12(f), Docket No. 18 at 4-5, it does not meaningfully explain how those standards
17 would warrant striking in the circumstances of this case. For example, the motion does not explain
18 how the Court could conclude that Plaintiff’s colorable claims against Defendant Bryan that were
19 just found sufficient to survive the screening process should now be stricken as consisting entirely
20 of impertinent or immaterial allegations. See Fed. R. Civ. P. 12(f); but see Docket No. 18 at 1
21 (“Banks’ counts suing Dr. Bryan should be stricken”).3 Nor does the motion address the case law
22 requiring a showing of prejudice given the disfavored status of a Rule 12(f) motion to strike. See
23
          2
            Such a request would not be “alternative” relief from the motion for more definite
24 statement, but would be part and parcel of the motion for more definite statement.
25         3
            The motion does not identify particular allegations that Defendant Bryan seeks to strike,
   instead relying on vague references to the existence of “largely immaterial” allegations or similar
26 assertions. Docket No. 18 at 6. The motion at times appears to ask the Court to sua sponte edit
   out portions of the complaint. Id. at 7. The Court declines that invitation. Cf. Davis v. Ruby
27 Foods, Inc., 269 F.3d 818, 820 (7th Cir. 2001) (motions to strike brought pursuant to Rule 12(f)
   should not be used in a manner that transforms judges into “editors, screening complaints for
28 brevity and focus; they have better things to do with their time”).

                                                     3
          Case 2:20-cv-00556-APG-NJK Document 21 Filed 08/11/21 Page 4 of 4




 1 Roadhouse v. Las Vegas Metro. Police Dept., 290 F.R.D. 535, 543 (D. Nev. 2013); see also
 2 Mitchell v. Nev. Dept. of Corr., No. 2:16-cv-00037-RFB-NJK, 2017 U.S. Dist. Lexis 59072, at *2
 3 (D. Nev. Apr. 18, 2017) (“Especially with respect to filings of pro se litigants who may be
 4 unfamiliar with the technical aspects of the applicable rules, the Court does not find it be a useful
 5 expenditure of resources to entertain motions to strike without any showing of prejudice”).
 6         Given the lack of meaningfully developed argument as to the Rule 12(f) striking request,
 7 this aspect of the motion will be denied. E.g., Kor Media Grp., LLC v. Green, 294 F.R.D. 579,
 8 582 n.3 (D. Nev. 2013).
 9 III.    CONCLUSION
10         Accordingly, Defendant’s motion for more definite statement or to strike is DENIED.
11 Defendant Bryan must file a response to the complaint by August 25, 2021.
12         IT IS SO ORDERED.
13         Dated: August 11, 2021
14                                                               ______________________________
                                                                 Nancy J. Koppe
15                                                               United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     4
